UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-4018



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DEVON DALE BECKFORD, a/k/a Chubbs, a/k/a
Trubbey, a/k/a Bull, a/k/a Big Bull, a/k/a
Fats,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-96-66)


Submitted:   April 29, 1999                   Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Devon Dale Beckford, Appellant Pro Se. David John Novak, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Devon Beckford appeals from the district court’s orders deny-

ing his motion for leave to file his appeal out of time and denying

his motion to appeal nunc pro tunc.     We have reviewed the record

and the district court’s orders and find no reversible error.

Beckford sought to note his appeal beyond the ten-day appeal period

and beyond the thirty-day period in which the district court could

extend the appeal period.    See Fed. R. App. P. 4(b).   Therefore,

the district court was without authority to extend the appeal

period.    Accordingly, we affirm on the reasoning of the district

court.    See United States v. Beckford, No. CR-96-66 (E.D. Va. Dec.

14, 1998).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2